          Case 1:20-mj-00127-GMH Document 7 Filed 07/17/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                     :
                                             :       CRIMINAL NO. 1:20-MJ-00127
               v.                            :
                                             :
OLUDAMILARE OLUGBUYI,                        :
                                             :
                      Defendant.             :


            UNOPPOSED MOTION TO EXTEND INDICTMENT DEADLINE

       NOW COMES the United States of America, by and through the undersigned Assistant

United States Attorney, and hereby moves this Court for an extension of the 30-day indictment

deadline imposed by 18 U.S.C. § 3161(b), showing as follows:

       On July 1, 2020 defendant Oludamilare Olugbuyi was served with a summons issued in

connection with a federal criminal complaint. He was charged with violations of 18 U.S.C. §

1014 (False Statements to a Financial Institution). Olugbuyi is not detained and his initial

appearance is set for July 22, 2020.

       The Speedy Trial Act, 18 U.S.C. § 3161 et seq., includes a 30-day arrest-to-indictment

rule. Specifically, Section 3161(b) provides:

       Any information or indictment charging an individual with the commission of an
       offense shall be filed within thirty days from the date on which such individual
       was arrested or served with a summons in connection with such charges.

       Here, Olugbuyi was arrested on July 1, 2020. The government must therefore charge

him by indictment on or before July 21, 2020 (provided that a grand jury is in session).

       The defense needs time to review discovery in order to determine whether it will explore

a pre-indictment resolution of the matter. Accordingly, the government seeks an extension of

the 30-day deadline, pursuant to Section 3161(h). The defendant is on notice of the pending
           Case 1:20-mj-00127-GMH Document 7 Filed 07/17/20 Page 2 of 2




charges and the facts underlying those charges. Any delay in presenting the case to the grand

jury would not prejudice the defendant. In addition, this extension is not sought for purposes of

needless delay, but instead to afford the parties an opportunity to conserve the resources of the

grand jury. Similarly, the public interest would be served by permitting a pre-indictment

resolution that did not require significant grand jury or court resources, such that the ends of

justice would be served and outweigh the interests of the defendant and public in a speedy trial.

         WHEREFORE the United States requests that the Court extend the deadline imposed by

18 U.S.C. § 3161(b) until September 2, 2020.


                                             Respectfully submitted,

                                             MICHAEL R. SHERWIN
                                             ACTING UNITED STATES ATTORNEY
                                             D.C. Bar No. 4444188

                                       By:                       /s/
                                             CHRISTINE M. MACEY
                                             Assistant United States Attorney
                                             D.C. Bar No. 1010730
                                             555 4th Street, N.W., Room 5243
                                             Washington, D.C. 20530
                                             (202) 252-7058
                                             Christine.Macey@usdoj.gov


                                             ROBERT ZINK
                                             CHIEF, FRAUD SECTION, CRIMINAL DIVISION

                                       By:                      /s/
                                             BRIAN R. YOUNG
                                             Deputy Chief, Fraud Section
                                             D.C. Bar. No. 1656762
                                             (202) 616-3114
                                             brian.young4@usdoj.gov

Dated:     July 17, 2020


                                                  2
